Citation Nr: 1819494	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-35 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for degenerative arthritis of the right knee (right knee disability) claimed as secondary to service-connected degenerative joint disease of the right ankle (right ankle disability).

3.  Entitlement to service connection for a partial complex seizures (seizure disorder) claimed as secondary to service-connected migraine headaches.

4.  Entitlement to service connection for a cerebrovascular accident (CVA) or stroke claimed as secondary to service-connected heart disability.

5.  Entitlement to an increased rating in excess of 30 percent for migraine headaches.

6.  Entitlement to an increased rating in excess of 30 percent for incomplete right bundle branch block; partial left bundle branch block (heart disability).
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO continued the 30 percent disability ratings for heart disability and migraine headaches, and denied service connection for a cerebral vascular accident and a seizure disorder.  Additionally, the RO reopened the previously denied claim of entitlement to service connected for a right knee disability and denied the claim on the merits, and also denied entitlement to TDIU.

The Board has characterized issue of service connection for a right knee disability as whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.  As indicated above, although the RO reopened the Veteran's previously denied claim for a right knee disability, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disability before reaching any merits determination. 

In the Veteran's June 2016 substantive appeal (VA Form 9), he requested a Board hearing.  In January 2018, the Veteran withdrew his hearing request.

As a final preliminary matter, in February 2014, the RO denied entitlement to service connection for traumatic brain injury (TBI).  The Veteran submitted a timely notice of disagreement (NOD) with the February 2014 decision and a statement of the case (SOC) was issued in October 2014.  The Veteran submitted a substantive appeal later in October 2014; however, this issue has not yet been certified to the Board for appellate review.  The Board will therefore not address the issue of entitlement to service connection for TBI at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied entitlement to service connection for a right knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received more than one year since the February 2004 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's right knee disability is caused by his service-connected right ankle disability. 

4.  The evidence is at least evenly balanced as to whether the Veteran's seizure disorder is caused by his service-connected migraine headaches. 

5.  The Veteran has not had a current disability of residuals of CVA or stroke during the appeal period or at any time approximate thereto.

6.  The evidence is approximately evenly balanced as to whether the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

7.  The Veteran's service-connected heart disability has resolved and has been asymptomatic during the appeal period.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a right knee disability, secondary to service-connected right ankle disability, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a seizure disorder, secondary to service-connected migraine headaches, are met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

5.  The criteria for entitlement to service connection for CVA or stroke are not met.  
38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for migraine headaches are met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, Diagnostic Code (DC) 8100 (2017).

7.  The criteria for a rating in excess of 30 percent for a heart disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, DCs 7099-7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As to the claims of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, entitlement to service connection for a right knee disability, and entitlement service connection for a seizure disorder, the Board is granting the benefits sought in full as those claims and further discussion of the VCAA is unnecessary.

As to the remaining claims on appeal, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."
II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In a February 2004 rating decision, the RO denied entitlement to service connection for a right knee disability on the basis that it was not cause by the Veteran's military service or by a service-connected disability.

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the February 2004 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The evidence at the time of the February 2004 rating decision included the Veteran's August 2003 claim, service treatment records (STRs), VA treatment records, and a September 2003 VA examination report. 

Specifically, the evidence revealed that in the Veteran's August 2003 claim, he stated that his right knee disability is secondary to service-connected right ankle disability and that he has had right knee pain since January 2002.  Furthermore, in the September 2003 VA examination report, the VA examiner diagnosed osteoarthritis and patellar tendonitis of the right knee and opined that it was less likely than not related to the Veteran's service-connected right ankle disability. 

In January 2007, the Veteran submitted a claim to reopen his previously denied claim of entitlement to service connection for a right knee disability claimed as secondary to service-connected right ankle disability. 

In an October 2007 rating decision, the RO reopened the previously denied claim for service connection for a right knee disability and confirmed and continued the previous denial for service connection for a right knee disability on the basis that there was no medical nexus between the right knee disability and the service-connected right ankle disability.

Following the October 2007 rating decision, VA treatment records, dated in August 2008, were associated with the Veteran's claims file that suggested an association between the Veteran's right knee disability and his service-connected right ankle disability.  Specifically, in an August 2008 VA treatment record, a VA physician stated that the Veteran's service- connected right ankle disability has resulted in "poor biomechanical alignment of the foot and ankle joints."  The physician further stated that "it is mechanically likely that the compensation following the right knee as the scar tissue and subsequently pain in the right knee."  In a separate August 2008 VA treatment record, a VA physician stated that the Veteran injured his right ankle during service and his right knee "also seem to be injured at that time too."
To this end, although the Veteran did not submit a NOD to the October 2007 rating decision, the Veteran submitted new and material evidence that relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

As indicated above, in the June 2013 rating decision, the RO readjudicated the Veteran's clam for service connection for a right knee disability and continued and confirmed its October 2007 denial.

However, the Board finds that the October 2007 rating decision did not become final because new and material evidence was received within the one year appeal period.  See 38 C.F.R. § 3.156 (b).  

Furthermore, in a June 2010 VA examination report, the VA examiner stated that the Veteran's right ankle disability has caused instability which has resulted in trauma to his right knee.

Therefore, since the February 2004 RO denial, new and material evidence has been added to the claims file; specifically, evidence that suggests that there is a relationship between the Veteran's right knee disability and his service-connected right ankle disability.  

Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by indicating that the Veteran's right knee disability may be associated with his service-connected right ankle disability.  The evidence is, therefore, new and material, and the claim of service connection for a right knee disability is reopened.  38 C.F.R. § 3.156.
III.  Service Connection

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

A.  Right Knee Disability

The Veteran asserts that his right knee disability is due to his service-connected right ankle disability.  See, e.g., Veteran's claim dated October 2012. 

The evidence shows that the Veteran has a current right knee disability, namely degenerative arthritis and medial meniscus tear of the right knee.  See, e.g., VA examination report dated June 2013.  Thus, a current disability is demonstrated. 

The Veteran is service-connected for a right ankle disability. 

Thus, the dispositive issue in this case is whether the Veteran's current right knee disability is proximately due to or the result of his service-connected right ankle disability.  In this regard, there are some conflicting medical opinions.  Notably, the Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, there are three opinions against the claim.  Specifically, in the September 2003 VA examination report, the VA examiner diagnosed osteoarthritis and patellar tendonitis of the right knee and opined that it was less likely than not related to the Veteran's service-connected right ankle disability.  The examiner reasoned that the tendonitis is acute and that there is no evidence that shows that the right knee disability has progressed beyond that which would be normally expected.  The examiner also stated that there was no medical evidence that shows that the presence of degenerative and post traumatic changes in one ankle alone causes any condition chronic or acute in the knee.

In the May 2007 VA examination report, the VA examiner diagnosed calcium deposit of the right patellar tendon and opined that it was less likely than not caused by or a result of the service-connected right ankle disability.  The examiner reasoned that the there is no medical evidence that relates the Veteran's current right knee disability to the right ankle disability.

In the June 2013 VA examination report, the VA examiner diagnosed degenerative arthritis and medial meniscus tear of the right knee and opined that the Veteran's right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected right ankle.  The VA examiner reasoned that there is "no medical or scientific literature which supports that an altered gait results in problems with other joints affected leg or opposite leg.  The only time a relationship can be established between trauma to a joint of one extremity causing problems with other joints is in the case of leg length discrepancy."  The examiner further stated that the Veteran has no leg length discrepancy.  The examiner also indicated that degenerative changes in the knee are part of the aging process, and obesity may lead to changes in the knee.  Notably, the Veteran's BMI places him in the obese category.

In favor of the Veteran's claim are VA treatment records dated in August 2008 and a June 2010 VA examination report. 

Specifically, in an August 2008 VA treatment record, a VA physician stated that the Veteran's service- connected right ankle disability has resulted in "poor biomechanical alignment of the foot and ankle joints."  Then the physician stated that "it is mechanically likely that the compensation following the right knee as the scar tissue and subsequently pain in the right knee."  The, the physician diagnosed the Veteran's right knee pain as medial meniscus posterior horn tear and non-ruptured Baker s cyst with multiple septations "formed as mechanical compensation for right foot and ankle service related pain."

In a June 2010 VA examination report, the Veteran reported that he has instability in his service-connected right ankle, which has caused him to fall and injury his right knee.   The VA examiner examined the Veteran, reviewed the claims file and opined that the Veteran has had "right ankle instability on multiple occasions which has resulted in trauma to his knees and right ankle."

For the reasons below, the Board finds that entitlement to service connection for right knee disability, as secondary to service-connected right ankle disability is warranted. 

The Board finds that the May 2007 negative nexus opinion is afforded no probative value, as the May 2007 examiner provided no other rationale for the negative nexus opinion other than indicating that there evidence that relates the right knee disability to the right ankle disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight). 

As to the remaining opinions of record, in summary, the September 2003 and June 2013 examiners negative nexus opinions between the Veteran's service-connected right ankle disability and his right knee disability were largely based on the absence of medical evidence that shows a relationship between the two disabilities.  Conversely, the August 2008 VA physician and the June 2010 VA examiner found that the Veteran's service-connected right ankle disability caused his right knee disability.  

The Board finds that the positive opinions of record (the August 2008 VA physician's statements and the June 2010 VA examiner's opinion) are adequate and probative as to whether the Veteran's right knee disability is proximately due to or the result of his service-connected right ankle disability.  These positive opinions are adequate and probative as they were based on an accurate characterization of the evidence of record and an examination of the Veteran.  Importantly, the August 2008 physician explained how the Veteran's service-connected right ankle disability resulted in the Veteran's right knee disability, as the physician stated that the Veteran's medial meniscus posterior horn tear "formed as mechanical compensation for right foot and ankle service related pain."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

For the foregoing reasons, the evidence is approximately evenly balanced as to whether the Veteran's right knee disability is the result of his service-connected right ankle disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right knee disability as secondary to service connected disease or injury is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Seizure Disorder

The Veteran claims that his seizure disorder is secondary to his service-connected migraine headaches and heart disability.  See Veteran's claim dated September 2011.  

Turning to the evidence, multiple VA treatment records dated from 1999 to 2003 document the Veteran's complaints of headaches and "spells", which were described as flushing sensation in chest which spreads to his face and numbness and weakness in his body.  See, e.g., VA treatment records dated in November 1999, July 2001, March 2003, and May 2003.  Moreover, VA treatment records document that the Veteran had been treated by a neurologist that had indicated that the Veteran's "spells" were either occipital seizure, atypical migraine, or partial complex seizure.  Id.  Notably, in a December 1999 VA neurology progress note, the VA neurologist documented that the Veteran has had a history of migraine headaches for 20 years and spells (seizures) for approximately 5-6 years.  His first seizure occurred in 1990 and since he has had dizzy spells.  The VA neurologist assessed spells migraine equivalent vs simple partial seizure.  The VA neurologist further stated that he suspected that these "spells" are migraine phenomenon because no anti-epileptic drug has helped and his spells are unusual in quality.  The VA neurologist indicated that a normal electroencephalogram during spell does not rule out a simple partial seizure; therefore, an increase in his medication, Depakote, would help for either seizure or migraine seizure.

In an August 2003 VA treatment report, a VA treatment provider noted the Veteran's diagnoses and documented that the Veteran has a "complication migraines as well as some occipital seizures."

A September 2004 VA treatment records notes that the Veteran was seen in neurology for a follow-up of his migraine headaches "with questionable alteration of consciousness associated with it."

In an October 2012 VA central nervous system examination, the examiner that VA treatment reports dated in October 2012 reveal that the Veteran was experiencing periods of syncopal blackout spells.  In an August 2012 treatment report, the treatment provider noted generalized epilepsy with starting spells.  The examiner diagnosed partial complex seizures and opined that they are less likely than not due to or result of his service-connected heart disability.  The examiner indicated that partial complex seizure brief and temporary alteration in brain function seen more commonly in adults.  Partial complex seizures are usually the result of abnormal electrical activity in the temporal lobes of the brain.  However cardiac testing evidence does not detect a decrease in cardiac output as evidence by normal ejection fraction in January 2012; therefore, there is normal circulatory perfusion; and thus, there has not been an aggravation of a seizure condition beyond the natural progression of the condition by the service-connected heart disability. 

Private hospital records dated in March 2013 show that the Veteran was admitted to the neurology and stoke unit for sphenoid electrode placement.  The private hospital records note that the Veteran has a past history of migraine headaches and seizure disorder.  Furthermore, the private hospital records reveal that a physician assessed possible epilepsy.  

In a June 2013 statement, a physician indicated that following that the Veteran's headaches he will have a seizure. 

In an April 2013 VA opinion, an advanced practice registered nurse (APRN) opined that the Veteran's seizures were less likely than not proximately due to or the result of the Veteran's service-connected migraine headaches.  The APRN reasoned that the Veteran's headaches began in 1977; however his seizures were not diagnosed until 2011.  The APRN explained partial complex seizures and indicated that although headaches and seizures are both episodes of neurologic dysfunctions, the symptoms of each have highly different features, history, and patterns of treatment response.

In a February 2014 VA treatment record a VA physician indicated that the Veteran had a decrease in his medication, Depakote, and he had an increased number of seizures and migraine headaches. 

In a seizure disorder (epilepsy) disability benefits questionnaire (DBQ) a physician indicated that that the Veteran has had interment symptoms attributable to a seizure disorder since 1978 which were "initiated neurology consult which captured to extent of VISTA chronicity capabilities -1998" and that his first seizure was in February 1978.

In a December 2015 VA treatment record, the VA treatment provider documented the Veteran's multiple headaches and indicated that his minor migraine headaches lead to a"3 mini seizure." 

In a July 2016 VA treatment record, the Veteran reported that he had a headache that lasted for 15 days and "then it led into a seizure." 

For the following reasons, entitlement to service connection for a seizure disorder, as secondary to service-connected migraine headaches, is warranted.  First, the medical evidence of record shows a current diagnosis of a seizure disorder, namely partial complex seizures.  See VA examination report dated October 2012.  Second, the evidence shows that the Veteran is service-connected for migraine headaches.  Therefore, the dispositive issue is whether the Veteran's current seizure disorder is proximately due to or the result of his service-connected migraine headaches.

The evidence shows that the Veteran's seizure disorder is proximately due to his service-connected migraine headaches.  To this end, there have been opinions obtained to determine the etiology of the Veteran's seizure disorder.  Notably, the opinions of record have been unclear and the negative nexus opinions have not provided a clear explanation as to why the Veteran's service- connected disabilities, particularly his migraine headaches, have not caused or aggravated his seizure disorder.  For instance, the April 2013 VA examiner indicated that headaches and seizures are both episodes of neurologic dysfunctions, the symptoms of each have highly different features, history, and patterns of treatment response.  The April 2013 examiner did not explain whether the Veteran's service-connected migraine headaches caused or aggravated his seizure disorder, other than indicating that seizures had a later onset than headaches.  Moreover, in the seizure disorder DBQ, the physician indicated that the Veteran's first seizure was in February 1978 and that he has had seizures since that time.  However, the evidence of record shows that the Veteran's seizures began sometime in 1994.  The Board finds that the seizure disorder DBQ is of no probative value as it is predicates upon the inaccurate premise that the Veteran's seizures had their onset on 1978.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The continuing treatment records concerning the Veteran's seizures throughout the years since his initial onset are of significant probative weight as to the etiology of the Veteran's seizures.    These treatment records show that seizures began in 1994.  See VA treatment record dated December 1999.  In 1999, the Veteran began seeking treatment for his headaches and "spells," which were then assessed as either occipital seizure, atypical migraine, or partial complex seizure.  VA treatment records further show that some treatment providers, including a neurologist, were unable to differentiate whether the Veteran's reported "spells" were an atypical migraine a seizure.  Indeed, the December 1999 VA neurologist stated that he suspected theses spells were seizures, which were a migraine phenomenon.  Additionally, treatment records show that the Veteran would have seizures after his headaches.  See private physician's statement dated June 2013 and VA treatment record dated December 2015.  Finally, treatment records show that the same medication has been prescribed to treat both headaches and seizures.  See VA treatment record dated December 1999.  Specifically, in a February 2014 VA treatment record, a VA physician indicated that the Veteran had a decrease in his medication, Depakote, and he had an increased number of seizures and migraine headaches.  The weight of the evidence thus shows that there is a correlation between the Veteran's service-connected migraine headaches and his seizures.

For the foregoing reasons, the evidence is thus approximately evenly balanced as to whether the Veteran's seizure disorder is the result of his service-connected migraine headaches.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for seizure disorder as secondary to service connected disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

C.  CVA

The Veteran seeks service connection for CVA as secondary to service-connected heart disability.  See Veteran's claim dated September 2011.

In an October 2012 central nervous system examination report, the VA examiner interviewed the Veteran, reviewed the claims file, and indicated that the Veteran does not have a diagnosis of a CVA.  The examiner explained that a November 2011 magnetic resonance imaging (MRI) of the brain revealed "mild chronic small vessel ischemic changes in the basal ganglia."  The examiner indicated that although small vessel ischemic disease may have an increased risk of a stroke, because the small vessels are typically the first area affected by blood vessel disease which is a buildup of plaque that may lead to stroke, the Veteran does not have a decrease in cardiac output.  The examiner cited to a January 2012 ejection fraction that reflected a normal reading of 65 percent.  The examiner further explained that a normal ejection fraction means that there is normal circulatory perfusion.    

The Veteran's VA treatment records and private treatment records are absent any indication of a CVA or stroke during the appeal period.  Notably, in a July 2002 VA neurology consult treatment record, the Veteran reported that he had a stroke 15 years ago.  The physician noted that [a]t that time, [the Veteran] was informed there was a narrowing of the blood vessel in "back of the head".  Further detail was not available."

In a December 2015 VA treatment record, the VA treatment provider noted that the Veteran did not have a stroke or have symptoms thereof.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran filed his claim in this case in July 2008.  However, there is no bright line rule prohibiting consideration of evidence dated prior to the claim, and the Board has considered such evidence in the decision below.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

For the reasons below, the Board finds that entitlement to service connection for CVA or a stroke, is not warranted.

In September 2011, the Veteran filed a service connection claim for CVA.  To this end, his claim must be denied because there is no diagnosis of CVA or a stroke, during the pendency of the claim.

As illustrated above, there is no evidence that the Veteran has had a CVA or a stroke during the appeal period.  The only evidence of the Veteran ever having a stroke is during a July 2002 treatment visit, the Veteran reported that he had a stroke 15 years ago.  However, the Veteran's reported statement was not during the appeal period, as indicated above the Veteran filed his service connection claim in September 2011, and the statement indicated that the stroke had occurred 15 years previously.  Additionally, the Veteran's statement documented during the July 2002 VA treatment visit was merely a recording of the Veteran's own subjective medical history.  Moreover, the Board notes that the Veteran has not submitted any statements describing his symptoms of a CVA or that he has had a CVA or stroke during the appeal period, other than filing his service connection claim in September 2011. 

To the extent that the Veteran asserts a current CVA disability which is related to a service-connected disability, his statements are not probative, as the Veteran lacks the medical expertise to diagnose a complex condition such as a CVA or to render a nexus opinion relating such condition to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the lack of competent evidence that the Veteran has or has had CVA or a stroke, for which he seeks entitlement to service connection for CVA must be denied.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

V.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

A.  Migraine Headaches

The Veteran contends that his service-connected migraine headaches warrant a higher rating than the currently assigned 30 percent rating.

The Veteran's migraine headaches have been rated under DC 8100.  Under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Turning to the evidence of record, throughout the appeal period VA treatment records document the Veteran's continuous complaints of headaches.  See, e.g., VA treatment records dated August 2009, October 2009, November 2010, February 2014, December 2015, January 2016, February 2016, and July 2016.  Specifically, in an August 2009 treatment record, the Veteran reported that he has headaches once a month that last for days.  

During a June 2013 VA examination, the Veteran reported that he has three headaches a month that last for three days.  He described his headaches as crushing sensation inside his head, with vomiting, sensitivity to light and sound, and changes in vision.  The examiner indicated that the Veteran has characteristics prostrating attacks of migraine headache pain more than once a month.  The examiner found that the Veteran does not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner opined that the Veteran's migraine headaches do not impact his ability to work. 

In the Veteran's August 2014 Application for Increased Compensation based on unemployability (VA from 21-8940), he reported that his service-connected margarine headaches have prevented him from securing gainful employment.  The Veteran explained that he was employed at a post office and that his work duties included driving a postal truck and that he no longer has a driver license, because he is unable to drive due to his seizures and migraines headaches. 

In a December 2015 VA treatment record, the VA treatment provider documented the Veteran's multiple headaches that occurred over the course of one month.  Specifically, the December 2015 VA treatment record noted that the Veteran had a headache of 6 days duration, and multiple visual disturbances typical of ocular migraines.  During the December 2015 VA treatment visit, the Veteran stated that he has been making various mistakes due to his service-connected migraine headaches. 

In the February 2016 VA treatment record, the Veteran reported that he had a headache lasting for three days with vomiting.  

In a July 2016 VA treatment record, the Veteran reported that he had a headache that lasted for 15 days.  

The Board finds that the evidence is approximately evenly balanced as to whether Veteran's migraine headaches more closely approximate the criteria for a 50 percent rating under DC 8100 throughout the appeal period.  The Board finds credible and probative the Veteran's statements that demonstrate that he has experienced frequent prostrating headaches with prolonged attacks that are productive of severe economic inability.  This is consistent with the medical evidence of record.  

To this end, although the June 2013 VA examiner did not find that the Veteran experienced migraine headaches that were frequent prostrating and prolonged attacks of migraine headache pain, the question of whether the symptoms meet the relevant criteria is a legal and not a medical one, and the VA adjudicators, including the Board, are responsible for making this ultimate determination.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

Indeed, the Veteran has continuous reported that he has migraine headaches that last for days with other symptoms such as vomiting and sensitivity light.  Furthermore, the Veteran has also indicated that he is no longer employed, in part, due to his headaches, as it infers with his ability to drive.  Notably, the December 2015 VA treatment documents that the Veteran's migraine headaches caused visual disturbances. 

Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA treatment providers would approximate this definition.  Pierce v. Principi, 18 Vet.App. 440, 445 (2004) (acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability).

The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under DC 8100 is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

B.  Heart Disability

By way of background, in a June 1979 rating decision, the RO granted a 30 percent rating for incomplete right bundle branch block rated under DCs 7099-7005.  In the June 1979 rating decision, the RO indicated that in March 1978, the Veteran was diagnosed with right bundle branch block.

In September 2011, the Veteran filed a claim for an increased rating for his service-connected heart disability. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic code in this case indicates that an unlisted disease of the heart, under DC 7099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected disease of the heart is rated by analogy) which is evaluated under 38 C.F.R. § 4.124a, DC 7005.

Under DC 7005 a 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 (metabolic equivalents) METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005.

The accompanying note states that if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

Turning to the evidence of record, the Veteran was afforded VA examinations in November 2010, June 2013, April 2017, and January 2018 to determine the current severity of the Veteran's service-connected heart disability.  Importantly, the June 2013, April 2017, and January 2018 VA examiners indicated that the Veteran's service-connected heart disability, right bundle branch block, resolved in 1978.  Furthermore, the VA examiners identified other heart conditions but specifically indicated that such heart problems were not caused by or aggravated by the Veteran's service-connected heart disability.  
Specifically, in the June 2013 VA examination report, the examiner indicated that there has been no evidence of the Veteran's service-connected heart disability (right bundle branch block; partial left bundle branch block) since August 1979 and that the Veteran is in normal sinus rhythm without evidence of right bundle branch block.  In the April 2017 VA examination, the examiner interviewed the Veteran, reviewed the claims file, and indicated that the Veteran's service-connected heart dissolved (right bundle branch block; partial left bundle branch block) resolved in 1978.  In the January 2018 VA examination report, the examiner indicated that the Veteran's service-connected heart resolved that he has no residuals.  Notably, the April 2017 and January 2018 examiners indicated that the Veteran was diagnosed with myocardial infarction (MI) and coronary artery disease (CAD) in December 2016 and underwent coronary artery bypass surgery in 2017; however, the examiner indicated that the Veteran's MI, CAD, and coronary artery bypass surgery are not proximately due to or caused by his service-connected heart disability.  The April 2017 VA examiner noted that the Veteran required coronary artery bypass grafting due to occlusive CAD.  And that a resolved heart block does not cause CAD or the need for CABG.
It is well-established that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Conversely, where, as here, the medical evidence of record clearly separates the effects of service-connected and non-service-connected disabilities, the Board cannot consider the separate, symptoms of the non-service-connected disability when evaluating the service-connected disability.  In other words, the Board cannot attribute the Veteran's current heart problems to his service-connected heart disability (right bundle branch block; partial left bundle branch block) because the medical evidence of record reflects that the Veteran's service-connected heart disability resolved in August 1979, and has thus been asymptomatic throughout the pendency of the appeal.  Accordingly, as the uncontroverted, competent medical evidence of record the Veteran's affirmatively shows that the Veteran's asymptomatic, service-connected heart disability does not support the criteria for the next higher rating under diagnostic code 7005, or any other diagnostic code, at any time during the pendency of the appeal.  Thus, an increased rating in excess of 30 percent for right bundle branch block, partial left bundle branch block is not warranted.
The Board has considered the Veteran's increased rating claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The application to reopen a claim of service connection for a right knee disability is granted.

Entitlement to service connection for right knee disability is granted.

Entitlement to service connection for a seizure disorder is granted. 

Entitlement to service connection for CVA or stroke is denied.

Entitlement to an increased rating of 50 percent for migraine headaches is granted subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating in excess of 30 percent for a heart disability is denied. 





REMAND

The Veteran claims that he is unable to maintain substantially gainful employment due to his service-connected disabilities, to include his migraine headaches, heart disability, and seizure disorder.  See, e.g., VA examination report dated June 2013 and Veteran's Application for Increased Compensation based on unemployability (VA from 21-8940) dated August 2014.  He reports that he was last employed in October 2010.  The Veteran asserts that he was last employed at the post office as a handyman and that he is no longer employed because he is unable to drive to get to work because of his service-connected seizure disorder and migraine headaches.  Id.  

To this end, there is medical evidence that the Veteran's service-connected disabilities have significantly impacted his employability.  For instance, in the June 2013 VA examination report, the VA examiner found that the Veteran's right knee and right ankle disabilities impact his ability to work, as his ability to climb or stand for prolong periods is limited.  

In this case, the Veteran filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in June 2013 because he did not meet the schedular criteria for a TDIU.

However, considering the Board's decision above granting an increased rating of 50 percent for migraine headaches and awarding service connection for a seizure disorder and a right knee disability, as secondary to service-connected disabilities, the Veteran's combined schedular rating has changed.

Therefore, the Board finds that entitlement to a TDIU should again be adjudicated by the AOJ in light of the new increased rating and awards of service connection. 
Based on the foregoing, a remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the remaining claim is REMANDED for the following action:

After undertaking any appropriate development, readjudicate the issues of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


